     Case 3:19-cr-04863-DMS Document 66 Filed 03/19/21 PageID.199 Page 1 of 1




 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                     SOUTHERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,               Case No. 19-cr-4863-DMS
 9               Plaintiff,
10         v.                                ORDER GRANTING JOINT MOTION
11   AUSTIN WAYNE KOMMICK,                   TO WITHDRAW GUILTY PLEA
12               Defendant.
13
14
15        Pursuant to the agreement of the parties—and the reasons set forth in the parties’
16 joint motion—the Court orders that the previous guilty plea and accompanying plea
17 agreement entered on January 30, 2020 be withdrawn so that the parties may enter into a
18 Veterans Diversion Program plea agreement before Magistrate Judge William V. Gallo.
19
20        IT IS SO ORDERED.
21
22        DATED: March 19, 2021             _________________________________
                                            Hon. Dana M. Sabraw
23
                                            United States Chief District Judge
24
25
26
27
28


30
